Citation Nr: 0909835	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-28 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The RO initially denied service connection for hearing loss 
and tinnitus in a February 2005 rating decision.  While the 
Veteran filed a timely notice of disagreement with regard to 
both of these issues, his VA Form 9 appealed only the issue 
of entitlement to service connection for tinnitus.  
Importantly, no informal appeal or VA Form 9 was submitted 
with regard to his hearing loss claim, and, therefore, the 
issue of service connection for hearing loss is not before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In November 2008, the Veteran requested a hearing before the 
Board using videoconferencing techniques.  However, to date, 
he has not been afforded a videoconference hearing per his 
request.  

The Veteran has a right to a hearing before the issuance of a 
Board decision. 
38 U.S.C.A. § 7102, 7104; 38 C.F.R. §§ 3.103(a), (c), 19.9, 
19.25, 20.704.  Therefore, he must be afforded a 
videoconference hearing before a Veterans Law Judge prior to 
the Board's adjudication of his claim.  

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.704, 20.1304 (2008).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
the Board using videoconferencing 
techniques at the earliest opportunity.  
He and his representative should be given 
appropriate notified of the hearing date.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

